           4:94-cr-00383-RBH        Date Filed 11/26/18 Entry Number 155       Page 1 of 2
USCA4 Appeal: 18-6829   Doc: 7          Filed: 11/21/2018   Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 18-6829


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ALBERT DELON REED, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Florence. R. Bryan Harwell, District Judge. (4:94-cr-00383-RBH-1)


        Submitted: November 13, 2018                                Decided: November 21, 2018


        Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Albert Delon Reed, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
           4:94-cr-00383-RBH        Date Filed 11/26/18 Entry Number 155         Page 2 of 2
USCA4 Appeal: 18-6829   Doc: 7          Filed: 11/21/2018   Pg: 2 of 2




        PER CURIAM:

              Albert Delon Reed, Jr., appeals the district court’s orders denying his motions for

        a sentence reduction and for reconsideration. We have reviewed the record and find no

        reversible error. Accordingly, we affirm for the reasons stated by the district court. See

        United States v. Reed, No. 4:94-cr-00383-RBH-1 (D.S.C. June 19, 2018; May 1, 2018).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                    2
